DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of January 27, 2022 has been fully considered.  The claim amendments are effective to overcome the objections and rejections set forth in the previous office action.  Upon further detailed consideration, the new claim scope is accounted for as set forth below.  

Allowable Subject Matter
	Claims 14-16 and 19-21 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Waller (US 4,044,991).
	Waller clearly anticipates claims 1 and 10, see figure 2 showing a case (23), inner member (32, 34), guide (32) having a spiral shape, an inlet (14), and outlet (16), a channel which decreases in cross-sectional area from the inlet to the outlet, wherein the valleys (48) of the spiral shape are rounded with radius of curvature as clearly seen in figures 2 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over James (US 3,840,209) in view of Marino (US 4,634,434)
Regarding claim 1, James discloses a decompression mechanism (figure 4), comprising: 
a decompression case (55) having an inlet (threaded opening on the left side of 55) that receives a beverage and an outlet (threaded opening on the lower right side of 55) that discharges the beverage; 

a decompression channel defined between the decompression case and the decompression inner member (channel between thread and inner surface of body 55, see figure 4), 
wherein the decompression channel has an input opening in communication with the inlet (where the inlet meets the threads) and an output opening (near 48) in communication with the outlet.
James does not specifically disclose that a cross-sectional area of the decompression channel increases as the decompression channel extends from the input opening to the output opening, and a cross-sectional area of the input opening of the decompression channel is smaller than a cross-sectional area of the output opening.  
Marino teaches a flow metering device to configure the cross-sectional area of the decompression channel such that it increases in a direction from the input opening to the output opening, and a cross-sectional area of the input opening of the decompression channel is smaller than a cross-sectional area of the output opening (figure 4, and column 5, line 60 - column 6 line 5).  Marino teaches that an advantage of this 
It would have been obvious to one skilled in the art to modify the device of James to have a decompression channel which increases in size as taught by Marino for the purpose of facilitating quick and fine adjustments of the flow rate.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Regarding claim 2, James discloses an inner diameter of the decompression case decreases as the decompression case extends in a direction from the inlet toward the outlet (see figure 4, tapered portion 50).	Regarding claim 3, James discloses that the decompression case has an open portion (top near 52) defined therein into which the decompression inner member is inserted, and wherein the open portion is closer to the inlet than to the outlet (see figure 4).	Regarding claim 4, James discloses that the decompression inner member further includes a cover (52) that blocks the open portion.

	Regarding claim 5, James discloses at least one first fastener is formed on the decompression case (female threads at the top of 56 to which 52 is attached), and wherein at least one second fastener (male threads on 52) to be fastened to the at least one first fastener is formed on the cover.

	Regarding claim 6, James discloses a seal that blocks a gap between the open portion and the decompression inner member (O-ring in figure 4 which contacts the upper side of shank 54).
	Regarding claim 10, James and Marino account for the claimed subject matter as discussed above, and further account for the guide being smaller at the input opening than at the output opening (see figure 4 of James and figure 6 of Nakamura, the thread of Nakamura increases from the middle portion toward the outlet end, and using this configuration in James would provide the claimed configuration).
	James and Marino do not specifically disclose that that the guide has a radius of curvature.
	Examiner hereby takes official notice that it is old and well known in the art to form threads with rounded edges.  
	It would have been obvious to one skilled in the art to modify the device of James in view of Nakamura to have threads with rounded edges providing a radius of curvature 

	Regarding claims 11 and 12, James and Marino account for the claimed subject matter substantially, but do not disclose the relative dimensions that are claimed.  It would have been obvious to one skilled in the art to select relative dimensions of 1.1 to 1.5 times increase for the radius of curvature, and a decompression channel that is 100 times or greater in length than the radius of curvature, as a routine change in size or proportion, and/or a routine selection of relative dimensions.  

	Regarding claim 22, James and Marino account for the claimed subject matter as discussed above, and James further discloses that an inner diameter of the decompression case decreases as the decompression case extends in a direction from the inlet toward the outlet (figure 4, tapered portion 50).

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over James (US 3,840,209) in view of Marino (US 4,634,434) and further in view of Mihaylov (2005/0224737)
	Regarding claims 7 and 8, James as modified above accounts for much of the claimed subject matter as set forth above, but do not disclose that the decompression inner member has a fixing portion to which the seal is fixed, and wherein the fixing 
	Mihaylov discloses a decompression device (figure 3) having a fixing portion (20e, and the ridge between the two grooves 20e) to which the seal is fixed, and wherein the fixing portion protrudes outwardly from the outer circumference of the inner body (20), the fixing portion is spaced apart from the guide (20b), and wherein the inlet (43) is directed toward a portion of the outer circumference of the inner body between the guide and the fixing portion (20e) (see figure 3).
It would have been obvious to one skilled in the art to modify the device of James to have an O-ring groove and corresponding ridge to form a fixing portion in the configuration of Mihaylov for the purpose of reliably positioning the O-ring.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).




Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable Nakamura (US 4,506,423) in view of Marino (US 4,634,434)
Regarding claims 1 and 9, Nakamura discloses (figure 2) a decompression device comprising a case (4), inner member (1), guide (threads) formed in a spiral shape, and decompression channel (5) in the claimed configuration, and an inlet and outlet that extend in the same direction (see figure 2).  
Nakamura does not disclose that a cross-sectional area of the decompression channel increases as the decompression channel extends from the input opening to the output opening, and a cross-sectional area of the input opening of the decompression channel is smaller than a cross-sectional area of the output opening.  
Marino teaches a flow metering device to configure the cross-sectional area of the decompression channel such that it increases in a direction from the input opening to the output opening, and a cross-sectional area of the input opening of the decompression channel is smaller than a cross-sectional area of the output opening (figure 4, and column 5, line 60 - column 6 line 5).  Marino teaches that an advantage of this configuration is to facilitate quick and fine adjustments of the flow rate (column 6, lines 3-5).
It would have been obvious to one skilled in the art to modify the device of Nakamura to have a decompression channel which increases in size as taught by Marino for the purpose of facilitating quick and fine adjustments of the flow rate.  Additionally, doing so would merely amount to a simple combination of known elements according to e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 8,601,936) in view of James (US 3,840,209) in view of Marino (US 4,634,434).  
	Williams discloses a beverage maker a decompression mechanism (280) that receives a beverage from the beverage discharge channel.
Williams also does not disclose the configuration of the decompression mechanism.
	James and Marino in combination account for a decompression mechanism having the configuration of 13 and 23 as discussed above with respect to claims 1 and 22
	It would have been obvious to one skilled in the art to provide the device of Williams with a decompression mechanism in the configuration of James in view of Marino as a routine selection of a known structure for performing the function described in Williams.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799